DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of menaquinone and vitamin E in the reply filed on 09/19/2022 is acknowledged.
Examiner asked for a species of menaquinone and a species of vitamin E. 
Applicants provided a compliant election of 2-mehtyl-3-heptaprenyl-1,4-naphthoquinone and alpha-tocopherol. 
Applicants also canceled claims 3, 4, and 5. 
A search for Applicants’ elected species retrieved applicable prior art. See “SEARCH 6” in enclosed search notes. 
Claims 1, 2, and 6-20 have been examined on the merits.
However, the full scope of claim 1 has yet to be search for double patent and prior art following Markush search practice. Note that double patent and prior art has only been searched for applicants elected species, as described above. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 1 that finds prior art against claim 1; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 17/197,395
This Office Action is responsive to the amended claims of 09/19/2022. 
Amended claims 1, 19, 20, and original claims 2, 6-18 have been examined on the merits.
Priority 
This application claims priority to provisional application 62/994,918, filed 03/26/2020. 
The instant application finds support from provisional application 62/994,918, filed 03/26/2020. Therefore, the effective filing date of the instant application is 03/26/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over: 
MCGRATH (Kara McGrath, “How Taking CBN Oil Before Bed for a Month Affected My Sleep”, Bustle, March 18, 2019), as referenced in PTO-892 page 1 line U 
In view of 
MILLER (Korin Miller, “Melatonin Dosage and side Effects: What You Need to Know Before Taking Melatonin For Sleep”, Self, December 30, 2016), as referenced in PTO-892 page 1 line V
In view of 
AMAZON (“NOW Supplements, Magnesium Glycinate 100 mg”, Amazon, February 19, 2019), as referenced in PTO-892 page 1 line W
In view of 
MARYRUTH (“Vitamin K2 MK-7 Liquid Drops Assists Calcium Absorption | 2 Month Supply | K2 Vitamin for Adults & Kids | Vitamin K2 Supplement | Heart & Bone Health | Vegan | Non-GMO | Gluten Free | Lemon | 1 Fl Oz”, Amazon, April 16, 2017), as referenced in PTO-892 page 1 line X 
In view of 
SAHAKYAN (Sakakyan, “The role of Vitamin D in treatment of Chronic Insomnia with Melatonin”, Supplement, April 10, 2018), as referenced in PTO-892 page 2, line U
In view of 
MENTZER (A.P. Mentzer, “How to Concert Between IU and MG and MCG”, Sciencing, April 26, 2018), as referenced in PTO-892 page 2 line V
referenced in PTO-892 page 1 line V
In view of 
DR. BERG (“Dr. Berg Sleep Aid Regular Formula – Natural Support for Deep Sleeping Cycles - Fatigue and Stress Support Capsule Helps Calm Body and Mind – Best Non Habit Forming Supplements”, Amazon, December 19, 2019), as referenced in PTO-892 page 2 line W
In view of 
BREUS (Michael Breus, “5 ways that Vitamin Deficiencies can Impact your Sleep”, Psychology Today, May 30, 2019), as referenced in PTO-892 page 2 line X
In view of 
RITAID (“Nature’s Bounty Vitamin E Pure dl-Alpha, 180mg”, RitAid, July 23, 2019), as referenced in PTO-892 page 3 line U
In view of 
SWANSON (“NOW Supplements, L-tryptophan 500 mg”, Amazon, October 2, 2001), as referenced in PTO-892 page 3 line V
And In view of 
BRAINMD (“Dr. Amen BrainMD GABA”, Amazon, October 30, 2012), as referenced in PTO-892 page 3 line W. 

Claim 1 is drawn to a composition containing cannabinol, melatonin, magnesium glycinate, 2-methyl-3-heptaprenyl-1,4-napthoquinone, cholecalciferol, calcium, alpha-tocopherol, L-tryptophan, and gamma-aminobutyric acid. Claims 2, and 6-18 are drawn to the amount of each component. Claims 19 and 20 are drawn to the ratios of the components in the composition. 

Determining the scope and contents of the prior art.
MCGRATH teaches cannabinol as a sleep aid (page 2). MILLER further teaches a dose of 30 mg (page 4). This helps teach claim 1, 2, 6, 7, 16, 17, and 19-20. 
MILLER teaches melatonin as a sleep air and teaches a “right dosage”, which the examiner interprets as a preferred dosage, of 0.3 mg (page 2). MILLER also teaches that most melatonin supplements on the market are 3 mg (page 2). This helps teach claims 1, 2, 8, 9, 16, 17, 18, 19-20. 
AMAZON teaches Magnesium glycinate as supporting sleep, which is interpreted to be a sleep aid. AMAZON further teaches a dosage of Magnesium (as magnesium glycinate) 100 mg (page 1 and 6). This helps teach claims 1-2. 
MARYRUTH teaches a dose of Vitamin K2 Menaquinone-7 with a dosage of 100 micrograms (mcg) (page 1). MARYRUTH also teaches that Vitamin K2 Menaquinone-7 helps calcium absorption (page 1). This helps teach claims 1 and 2.  
SAHAKYAN teaches vitamin D with melatonin treated chronic insomnia. SAHAKYAN further teaches a dosage of 1000 IU/day and that vitamin D deficiency is a probable cause of sleep disturbances (page 9). 
MENTZER is relied upon for the beneficial teachings that vitamin D3 is cholecalciferol and that 40 IU of vitamin D is 1 microgram (page 5). The Examiner calculates that 1,000 IU/week * (1 microgram/ 40 IU) is 25 micrograms per day. This helps teach claims 1 and 2. 
DR. BERG teaches Calcium as a sleep aid and teaches a dose of 7 mg (page 1 and 3). This helps teach claims 1 and 2. 
BREUS teaches a deficiency in vitamin E can cause problems with sleep apnea as well as other aspects of sleep quality (pages 4-5). This helps teach claims 1 and 2. 
RITAID teaches a dosage of vitamin E, the alpha-tocopheryl version, 180mg (page 1). This helps teach claims 1 and 2.  
SWANSON teaches L-tryptophan as a sleep aid with a dosage of 500 mg per pill to be taken twice a day, with the final pill before sleeping (page 2). The examiner interprets the second last pill before bed as acting as a sleep aid and therefore is a dose of 500 mg, while the first pill taken in the morning as a dietary supplement and not effectively acting as a sleep aid. This helps teach claims 1, and 2. 
BRAINMD teaches Gamma-aminobutyric acid as a sleep aid supplement and a dose of 250 mg (page 1). This helps teach claim 1, 2, 14, 15, 16, and 17. 
Ascertaining the differences between the prior art and the claims at issue
While MCGRATH, MILLER, AMAZON, MARYRUTH, SAHAKYAN, MENTZER, DR. BERG, BREUS, RITAID, SWANSON, and BRAINMD each teach a compound of the instant composition, they do not teach all the limitations of the instant claims. 
Resolving the level of ordinary skill in the pertinent art.
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of sleep aids, and possesses the technical knowledge necessary to make adjustments to the combination compositions to optimize the pharmacokinetic doses of said sleep aids.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination compositions and understands the solutions that are widely-known in the art.
Considering objective evidence present in the application indicating
The instant claims 1, 2, and 6-7 are prima facie obvious in light of the combination of references MCGRATH, MILLER, AMAZON, MARYRUTH, SAHAKYAN, MENTZER, DR. BERG, BREUS, RITAID, SWANSON, and BRAINMD. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claims invention to combine all the compounds of claim 1 as taught in the referenced above thereby arriving at the combination of the instantly claimed sleep aid composition. 
The artisan would have been motivated to combine a cannabinol as taught by MCGRATH (page 4), melatonin as taught by MILLER (page 2), magnesium glycinate as taught by AMAZON (pages 1 and 6), Vitamin K2 Menaquinone-7, applicant’s elected menaquinone, as taught by MARYRUTH (page 1), cholecalciferol as taught by SAHAKYAN (page 9) and MENTZER (page 5), calcium as taught by DR. BERG (page 1 and 3), vitamin E as taught by BREUS (pages 4-5) and RITAID (page 1), L-tryptophan as taught by SWANSON (page 2), and gamma-aminobutyric acid as taught by BRAINMD (page 1) to form a sleep aid. Each compound is known to function as a sleep aid. The artisan would expect that the combination of all compounds would result in a functional sleep aid. It is prima facie obvious to combine one sleep aid with another sleep aid in order to form a composition to be used for the very same purpose (sleep aid).  
The artisan would also be motivated to optimize the dosage of the component parts of the sleep aid composition. MCGRATH teaches a 30 mg Cannabinol dose (pages 2 and 4). MILLER teaches dose of melatonin between 3 mg and 0.3 mg (page 2). AMAZON teaches a 100 mg dose of magnesium glycinate (pages 1 and 6). MARYRUTH teaches a 100-microgram dose of Vitamin K2 Menaquinone-7 (page 1). SAHAKYAN and MENTZER teach that cholecalciferol and a dosage of 25 micrograms (page 9; page 5, respectively). DR. BERG teach a dosage of calcium of 7 mg (pages 1 and 3). BREUS and RITAID teach vitamin E’s dose of 180 mg (pages 4-5; page 1 respectively). SWANSON teaches L-trytophan dosage of 500 mg (page 2). BRAINMD teaches gamma-aminobutyric acid dose of 250 mg (page 1). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II (A). This teaches claims 1, 2, 6 and 7. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
Claims 1, 2, and 6-7 are rejected. 
Claims 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The disposition of these claims is dependent upon not finding other prior art rejections in future Markush Search Extensions. 
The “SEARCH 6” STN search results were reviewed for the instant application’s inventor and assignee/owner names but did not retrieve applicable double patent art.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve double patent applicable art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLIAN A HUTTER/           Examiner, Art Unit 1625                                                                                                                                                                                             

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625